Citation Nr: 1044247	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include chronic headaches and memory loss.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to a compensable initial disability rating for 
bilateral hearing loss.

4.  Entitlement to service connection for a back injury, to 
include whether new and material evidence has been received 
sufficient to reopen the claim and de novo review.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for bilateral hearing 
loss, assigning a noncompensable evaluation, and tinnitus, 
assigning a 10 percent evaluation, both effective June 15, 2007; 
denied service connection for residuals of a head injury, 
including chronic headaches and memory loss; and declined to 
reopen a claim of entitlement to service connection for a back 
injury; and a March 2009 rating decision of the Muskogee RO, 
which denied service connection for bilateral pes planus.  In 
August 2008 and June 2009, the Veteran submitted notices of 
disagreement for all of the issues except tinnitus.  He 
subsequently perfected his appeals in January 2009 and 
February 2010.

In August 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for residuals of a head injury, 
including chronic headaches and memory loss, bilateral pes 
planus, and a back injury, and claim of entitlement to an initial 
compensable rating for bilateral hearing loss.

With regard to the Veteran's claims of entitlement to service 
connection for residuals of a head injury and bilateral pes 
planus, he contends that his current disabilities are the result 
of in-service injuries.  Specifically, he alleges that he 
suffered a head injury in service and has experienced headaches 
and memory loss since that time.  Further, he alleges that his 
pre-existing flat feet were aggravated by wearing combat boots in 
service.  Therefore, he believes service connection is warranted.

The Veteran's service treatment records show treatment for an in-
service head injury in January 1962.  The treatment records 
indicate that the Veteran bumped his nose and forehead while 
playing football, with amnesia for the event.  Additionally, the 
Veteran's October 1961 entrance examination showed moderate pes 
planus, while his September 1963 separation examination showed 
third degree pes planus.  Further, while his entrance report of 
medical history was negative for reported symptoms of flat feet, 
his separation report of medical history indicated that he 
experienced "foot problems."

Additionally, the Veteran's post-service private treatment 
records show that he has been treated for and diagnosed with 
plantar fasciitis, pes planus, small vessel ischemic disease with 
memory loss, and chronic headaches.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing an in-service head injury and 
possible worsening of flat feet, post-service medical evidence of 
diagnosed headaches, memory loss, and foot disabilities, and the 
Veteran's report that his current disabilities are related to his 
in-service head injury and use of combat boots, the Board finds 
that examinations and medical nexus opinions are necessary in 
order to properly resolve the claims of entitlement to service 
connection for residuals of a head injury and bilateral pes 
planus.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see 
also McLendon, supra.

The evidence also indicates that the Veteran's bilateral hearing 
loss may have increased in severity.  A February 2009 VA 
treatment audiological treatment record with audiogram appears to 
show more severe hearing loss than the July 2007 VA-QTC 
examination.  For increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a 
new VA audiological examination is warranted in order to 
determine the Veteran's current level of hearing loss disability.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for residuals of a 
head injury, including chronic headaches and memory loss, and 
bilateral pes planus, and a compensable initial evaluation for 
bilateral hearing loss must be remanded for VA examinations and 
nexus opinions.

Finally, with regard to the Veteran's claim of entitlement to 
service connection for a back injury, the RO has treated the 
Veteran's claim as a petition to reopen a previously denied claim 
for service connection on the basis of the submission of new and 
material evidence.  The RO cited an April 1964 denial as the 
previous final denial of the Veteran's claim for a back injury.  
However, the claims file is negative for any April 1964 rating 
decision or notice letter, verifying that the Veteran was 
notified of the denial.  It appears that the RO is relying solely 
on an April 1964 "Award or Disallowance of Disability Claim" 
form.  The form indicates that the Veteran's claim was disallowed 
for failure to furnish requested evidence.  However, the form is 
absent of any address to indicate that the Veteran was sent 
notification of this decision.  Rather, the address section of 
the form says "for record purposes."  As this does not appear 
to verify that the Veteran received notification of an April 1964 
denial of his claim for a back injury, the issue must be remanded 
to the RO to determine whether the Veteran received such 
notification.  Following such a determination, the RO must 
readjudicate the issue as either a petition to reopen a 
previously denied claim for service connection on the basis of 
new and material evidence, or simply as a claim of entitlement to 
service connection.

As the case is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet associated 
with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Oklahoma City VA Medical Center, covering the 
period from May 8, 2009, to the present, 
should be obtained and added to the claims 
folder.

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of any residuals of an 
in-service head injury, to include chronic 
headaches and/or memory loss.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

The examiner must state whether the Veteran 
has current headaches, memory loss, or any 
other residuals of a head injury and, if so, 
whether it is at least as likely as not that 
such a disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including the 
January 1962 head injury.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Schedule the Veteran for a VA examination 
with an appropriate examiner to determine the 
nature and etiology of his bilateral pes 
planus.  The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This must 
be noted in the examination report.

The examiner should provide an opinion as to 
the likelihood that the Veteran's pre-
existing bilateral pes planus was aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by his 
military service.  The examiner should 
discuss service treatment records and the 
private physicians' opinions.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  Schedule the Veteran for a VA audiological 
examination with an appropriate examiner in 
order to determine the current severity of his 
service-connected bilateral hearing loss.  The 
claims folder must be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.  
The examination report must reflect that such 
a review was conducted.  All indicated studies 
should be completed.  The examiner must 
comment on and fully describe the functional 
effects that the bilateral hearing loss has 
under the ordinary conditions of the Veteran's 
daily life, including employment.

5.  The RO should determine whether the 
Veteran was properly notified of an 
April 1964 denial of service connection for a 
back injury.  Any verification of such 
notification should be associated with the 
claims file.  

6.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
residuals of a head injury, bilateral pes 
planus, and a back injury (either as a 
petition to reopen or a claim for service 
connection), and entitlement to an initial 
compensable disability rating for bilateral 
hearing loss should be readjudicated.  If any 
of the claims remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, all issues properly on appeal should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

